


Exhibit 10.35

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

UNDER THE

THOMPSON CREEK METALS COMPANY INC.

2010 LONG-TERM INCENTIVE PLAN

 

Name of Participant:

 

[Name]

 

 

 

Total Number of Units Subject to the Award:

 

[        ] (the “Units”)

 

 

 

Award Date:

 

[        ]

 

 

 

Award Price:

 

[$          ]

 

 

 

Vesting Schedule:

 

[              ]

 

This Restricted Share Unit Award Agreement (the “Agreement”) is between Thompson
Creek Metals Company Inc. (the “Company”), and you, the Participant named.  The
Company wishes to grant to you a Restricted Share Unit Award, subject to vesting
and certain other restrictions as provided in this Agreement, under the Thompson
Creek Metals Company Inc. 2010 Long-Term Incentive Plan, as the same may be
amended from time to time (the “Plan”).  Accordingly, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and you hereby agree as follows:

 

1.             Award of Units. The Company hereby grants to you, effective as of
the Award Date, the number of Units set forth above under “Total Number of Units
Subject to the Award,” upon the terms and conditions set forth in the Plan and
this Agreement  (as described herein, the “Award”).

 

2.             Vesting and Settlement; Termination of Employment or Service to
the Company.

 

(a)           The Units shall become vested in such amounts and at such times as
are set forth above under “Vesting Schedule”.  Immediately upon the vesting
date, each vested Unit shall be canceled and settled in exchange for one common
share of the Company.  In no circumstance shall such settlement take place later
than two-and-one-half-months after the end of the year in which vesting has
occurred.

 

(b)           In the event of a Change of Control, the Administrator may
determine, in its sole and absolute discretion, that any of the following may
occur:

 

(i)            the Award may be assumed, converted or replaced by the successor
or acquiring corporation (if any), which assumption, conversion or replacement
will be binding on you;

 

(ii)           the successor or acquiring corporation may substitute equivalent
awards or provide substantially similar consideration, shares or other property
subject to repurchase restrictions and other provisions no less favorable to you
than those which applied to the Award immediately prior to such Change of
Control; or

 

1

--------------------------------------------------------------------------------


 

(iii)          the vesting and settlement of the Award may be accelerated.

 

Notwithstanding the foregoing, in the event such successor or acquiring
corporation (if any) refuses to assume, convert, replace or substitute the
Award, as provided above, the vesting and settlement of the Award shall be
accelerated upon a Change of Control.  For purposes of this Section 2(b), the
last paragraph of the definition of “Change of Control” in Section 2(h) of the
Plan shall be disregarded.

 

(c)               Upon a termination of your employment (or other service to the
Company, if applicable) for any reason (except as provided in the following
sentence), you will forfeit the portion of the Units that is unvested at the
time of termination, without any consideration due to you.  Notwithstanding the
foregoing sentence, in the event of your termination due to retirement on or
after age 62 or termination due to death or total and permanent disability
(evidenced by receipt of disability benefits under a Company-sponsored
disability plan), your Units will continue to vest according the Vesting
Schedule as though you were in active, continuous employment (or other service
to the Company, if applicable).  The term “employment” for purposes of this
Agreement, means the performance of services for the Company or an Affiliate as
an employee for federal income tax purposes.  You shall be deemed to have
terminated employment either upon an actual termination of your performing
services for the Company or an Affiliate, or at the time that the Affiliate with
which you are employed ceases to be an “Affiliate” under the terms of the Plan. 
Your employment with the Company or an Affiliate shall not be deemed to have
terminated if you take any military leave, sick leave, or other bona fide leave
of absence approved by the Company or the Affiliate, as applicable, regardless
of whether pay is suspended during such leave.  Whether you have experienced a
termination of employment will be determined by the Compensation and Governance
Committee of the Board of Directors (the “Committee”), in its sole discretion.

 

3.                 Rights as Stockholder. You shall not be, nor have any of the
rights or privileges of, a stockholder of the Company in respect of any Units
unless and until Shares settled for such Units shall have been issued by the
Company to you (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued.

 

4.                 Transferability.  The Units may not be sold, pledged,
assigned or transferred in any manner unless and until the Shares corresponding
to such Units have been issued and all restrictions applicable to such Shares
have lapsed. Notwithstanding the foregoing, the Units may be transferred, in the
Committee’s discretion, to a person or trust or partnership designated by you,
only if, in each case, the transferee executes a written consent to be bound by
the terms of this Agreement.  Except as described in this Section 4, neither the
Units nor any interest or right therein shall be liable for your debts,
contracts or engagements or your successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

 

5.                 Taxes.

 

(a)           Payment of any employment taxes or income tax withholding shall be
by the tendering of other Shares to the Company in exchange for the Company’s
reducing the number of Shares issuable upon settlement of the Units; provided
that no more than the minimum statutory tax-withholding rate shall be withheld. 
The Committee shall determine acceptable methods for tendering

 

2

--------------------------------------------------------------------------------


 

Shares upon settlement of the Units and may impose such limitations and
prohibitions on the use of Shares to pay tax liabilities as it deems
appropriate, subject to the proviso in the preceding sentence.  For purposes of
determining the amount of the tax liability amounts satisfied by tendering
Shares, such Shares shall be valued at their Fair Market Value on the date of
tender.

 

(b)           You acknowledge that you will consult with your personal tax
advisor regarding the federal, state, and local tax consequences of the Award
and any other matters related to this Award.  You are relying solely on your
advisors and not on any statements or representations of the Company or any of
its agents, and you understand that you are responsible for your own tax
liability that may arise as a result of the Award or any other matters related
to the Award and this Agreement.

 

6.                 General Provisions.

 

(a)           Interpretations.  This Agreement is subject in all respects to the
terms of the Plan.  A copy of the Plan is available upon your request.  Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein.  In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern.  Any question of administration or
interpretation arising under this Agreement shall be determined by the Committee
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest.

 

(b)           No Right to Employment or Continued Service.  In consideration of
the grant of the Award by the Company, you agree to render faithful and
efficient services to the Company and its Affiliates. Nothing in the Plan or
this Award Agreement shall confer upon you any right to continue in the employ
or service of the Company or any Affiliate or shall interfere with or restrict
in any way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate your services at any time for any
reason whatsoever, with or without Cause (as defined in the Plan), except to the
extent expressly provided otherwise by applicable law or in a written agreement
between you and the Company or its Affiliates.

 

(c)           Securities Matters.  The Company shall not be required to issue or
deliver any Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. 
You acknowledge that the Plan is intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Shares are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

(d)           Headings.  Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

(e)           Saving Clause.  If any provision(s) of this Agreement shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.

 

3

--------------------------------------------------------------------------------


 

(f)            Section 409A. It is intended that this grant will be exempt from
Section 409A of the Internal Revenue Code as a “short-term deferral”.  This
Award Agreement and all related documentation are designed, and shall be
interpreted and administered, to this effect.  However, nothing in the Agreement
shall be construed to result in a guarantee of this tax treatment, and you shall
be responsible for all of your federal, state and local taxes (and any related
liabilities). This Section 6(f) does not create an obligation on the part of the
Company to modify the Plan or this Agreement and does not guarantee that the
Award or the Shares delivered hereunder will not be subject to taxes, interest
and penalties under Section 409A.

 

(g)           Governing Law.  The internal law, and not the law of conflicts, of
the State of Colorado will govern all questions concerning the validity,
construction and effect of this Agreement.  All actions or proceedings arising
out of, or related to, this Agreement shall be brought only in an appropriate
federal or state court in Colorado and the parties hereby consent to the
jurisdiction of such courts over themselves and the subject matter of such
actions or proceedings.

 

(h)           Notices.  You should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

 

Thompson Creek Metals Company Inc.

26 West Dry Creek Circle, Suite 810

Littleton, CO  80120

Attn:       General Counsel

 

(i)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(j)            Benefit and Binding Effect.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their respective
successors, permitted assigns, and legal representatives.  The Company has the
right to assign this Agreement, and such assignee shall become entitled to all
the rights of the Company hereunder to the extent of such assignment.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE COMPANY, THE COMPANY SHALL REVOKE ALL UNITS GRANTED TO YOU,
AND AVOID ALL OBLIGATIONS UNDER THIS AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

Date:

 

 

By:

 

 

 

[Name]

 

 

 

5

--------------------------------------------------------------------------------
